Per Curiam.
We affirm the dismissal of appellant’s complaint against appellee, as the action was barred by the statute of limitations. § 726.110, Fla. Stat. (2014). None of the issues appellant raises have merit. We dismiss the appeal as to attorneys’ fees, as the trial court has not set the amount of the award. The fee order is therefore non-final and nonappealable, and this Court lacks jurisdiction presently to review it. See Greenberg v. Greenberg, 129 So.3d 470, 471 (Fla. 2d DCA 2014); Ritter v. Ritter, 690 So.2d 1372, 1376 (Fla. 2d DCA 1997).

Affirmed in part; dismissed in part.

Warner, Gerber and Forst, JJ., concur.